DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5, 7, 10-12, 23-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13-15, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 13-15, the subject matter of claims 13-15, is further limiting the vehicle control system. However, the vehicle control system is not positively recited in claim 1. Clarification is requested via amendments. 
Claim 21 recites the limitation "the one or more spectral responses" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant should change “one or more spectral responses” to “the plurality of spectral responses”. 

Claim 19 recites “one or more spectral responses of the plurality of spectral responses”. It is unclear whether applicant is referring to a new limitation or referring to the claimed the one or more of the plurality of spectral responses of claim 17. Applicant should change “one or more spectral responses of the plurality of spectral responses” to “the one or more of the plurality of spectral responses”. 
Claim 20 recites “one or more spectral responses of the plurality of spectral responses”. It is unclear whether applicant is referring to a new limitation or referring to the claimed the one or more of the plurality of spectral responses of claim 17. Applicant should change “one or more spectral responses of the plurality of spectral responses” to “the one or more of the plurality of spectral responses”. 
Claim 21 recites “one or more spectral responses of the plurality of spectral responses”. It is unclear whether applicant is referring to a new limitation or referring to the claimed the one or more of the plurality of spectral responses of claim 1. Applicant should change “one or more spectral responses of the plurality of spectral responses” to “the one or more of the plurality of spectral responses”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6, 8-9,13-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (USPN 2015/0119654).
Regarding claim 1, Martin et al. discloses a biosensor configured for integration in a vehicle, comprising: a photoplethysmography (PPG) circuit configured to emit light at a plurality of wavelengths directed at skin tissue of an occupant of the vehicle and obtain a plurality of spectral responses around the plurality of wavelengths of light ([0053]-[0056]); and a processing circuit configured to: determine biosensor data of the occupant of the vehicle using one or more of the plurality of spectral responses ([0053]-[0056]), wherein the biosensor data includes: a heart rate ([0064]), an oxygen saturation level ([0054]), and a measurement level of an additional substance in blood flow (level of vasodilation, [0073]); and generate a health message for transmission to a vehicle control system including the biosensor data of the occupant of the vehicle ([0089]-[0091]).
Regarding claim 2, Martin et al. discloses the processing circuit is further configured to: compare the biosensor data to one or more predetermined thresholds ([0089]-[0091]); determine the biosensor data compares unfavorably to at least one of the predetermined thresholds ([0089]-[0091]); and generate the health message including an alert for transmission to the vehicle control system ([0089]-[0091]).
Regarding claim 3, Martin et al. discloses the vehicle control system is configured to generate an audible or visible alert to the occupant of the vehicle in response to the alert in the health message ([0089]-[0091]).

Regarding claim 8, Martin et al. discloses the processing circuit is further configured to: determine a level of vasodilation using the one or more of the plurality of spectral responses of the occupant of the vehicle ([0073]-[0074]); and generate the health message for transmission to a vehicle control system including the level of vasodilation of the occupant of the vehicle ([0073]-[0074], [0089]).
Regarding claim 13, Martin et al. discloses the vehicle control system is configured to control one or more systems of the vehicle in response to the health message, wherein the one or more systems of the vehicle includes: engine system, navigation system, braking system, central processing, climate system and display ([0089]-[0091]).
Regarding claim 14, Martin et al. discloses the vehicle control system is configured to generate one or more graphical user interfaces (GUI) on a vehicular display including the biosensor data ([0089]-[0091]).
Regarding claim 15, Martin et al. discloses the vehicle control system is configured to generate GUI commands on the display for controlling operation of the biosensor ([0089]-[0091]).
Regarding claim 16, Martin et al. discloses the biosensor further includes one or more finger sensors integrated in the vehicle ([0053]-[0056]).
Regarding claims 17-18, Martin et al. discloses a biosensor configured for integration in a vehicle, comprising: a photoplethysmography (PPG) circuit configured to 
Regarding claims 9 and 19, Martin et al. discloses the processing circuit is further configured to determine the level of vasodilation by: determining a change in intensity from one or more spectral responses of the plurality of spectral responses due to blood flow ([0073]-[0074]); and determining the level of vasodilation using the change in intensity ([0073]-[0074]).
Regarding claim 20, Martin et al. discloses the processing circuit is further configured to determine the level of vasodilation by: determining a change in intensity from one or more spectral responses of the plurality of spectral responses due to the change in the width of the vessel in response to muscle relaxation or constriction of the vessel during vasodilation ([0073]-[0074]); and mapping the determined change in intensity to a measurement of the width of the vessel during vasodilation ([0073]-[0074]).
Regarding claim 21, Martin et al. discloses the one or more spectral responses are around one or more of: ultraviolet (UV) light or infrared (IR) light ([0013]).
Regarding claim 22, Martin et al. discloses the biosensor data further includes an
additional blood substance ([0054], “blood oxygen content”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3,6, 8-9,13-22  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,744,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well. 
Claims 1-3,6, 8-9,13-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,231,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-3,6, 8-9,13-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,932,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN FARDANESH/Examiner, Art Unit 3791